DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 11-12, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 2, the limitation “the first 20and the second driving arms are coupled to the fixed structure at a first coupling portion thereof and to the tiltable structure at a second coupling portion thereof” is indefinite. The Examiner is unclear about which “first coupling portion” and “second coupling portion” are coupled to “the first 20and the second driving arms”? The Applicant is required to clarify.
Claims 3-5 are rejected as dependent on claim 2.
As of claim 11, the limitation “the stop structure further comprises at least one fifth vertical stop element formed between the first driving arm and the fixed structure and a sixth vertical stop element formed between the second driving arm and the fixed structure, the fifth and sixth vertical stop elements configured to limit movement of the tiltable structure along a vertical direction perpendicular 20to the tiltable plane away from the cavity.” is indefinite. The Examiner is unclear about which fifth and sixth vertical stop elements the Applicant is referring to? The Applicant is required to clarify.
Claim 12 is rejected as dependent on claim 11.
As of claim 15, the limitation “the first 20and the second driving arms are coupled to the fixed structure at a first coupling portion thereof and to the tiltable structure at a second coupling portion thereof” is indefinite. The Examiner is unclear about which “first coupling portion” and “second coupling portion” are coupled to “the first 20and the second driving arms”? The Applicant is required to clarify.
Claims 16-18 are rejected as dependent on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) in view of Hill (US 2002/0118472 A1).
VAN LIEROP teaches a micro-electro-mechanical device [fig 1B], comprising: a fixed structure 17 (mirror frame) [fig 1B] [0053] having a cavity 20 (mirror recess) ) [fig 1B] [0053]; 5a tiltable structure 12 (MEMS mirror) [fig 1B] [0043] elastically suspended over the cavity 20 [Fig 1B], said tiltable structure 12 [Fig 1B] having a main extension in a tiltable plane (shown with circles in fig. 1B below) and configured to be rotatable about at least one rotation axis 13 [fig 1B] parallel to the tiltable plane [fig 1B]; a piezoelectric actuation structure 40 [fig 1B] [0063] including at least a first driving arm 34 [fig 1B] and a second driving arm 34 [fig 1B], the first and second driving arms 34 [fig 1B] carrying respective piezoelectric material 10regions (shown with circles in fig. 1B below) and extending on opposite sides of the at least one rotation axis 13 [fig 1B], the first and the second driving arms 34 [fig 1B] being rigidly coupled to the fixed structure 17 [fig 1B] and being elastically coupled to the tiltable structure (via support beams 18) [fig 1B]. 

    PNG
    media_image1.png
    639
    741
    media_image1.png
    Greyscale

VAN LIEROP does not teach a stop structure configured to limit movements of the tiltable structure with respect to the actuation structure along a planar direction parallel to the tiltable plane and perpendicular 15to the at least one rotation axis, during operation, the stop structure including at least a first planar stop element formed between the first driving arm and the tiltable structure and a second planar stop element formed between the second driving arm and the tiltable structure.
Hill teaches a MEMS apparatus [fig 1] having a stop structure 111(tilt stop) [fig 2] [0026] configured to limit movements of the tiltable structure 124, 124’ (flexible beams) [fig 3] with respect to the actuation structure 123 (mirror) [fig 3] [0035] along a planar direction parallel to the tiltable plane 110 [fig 3] and perpendicular [fig 2] 15to the at least one rotation axis121 [fig 3], during operation, the stop structure 111 [fig 2] including at least a first planar stop element 110 (substrate) [fig 2] formed between the first driving arm 122 [fig 2] and the tiltable structure 124 [fig 3] and a second planar stop 110 (substrate) [fig 2] element formed between the second driving arm 122 [fig 2] and the tiltable structure 124’ [fig 3]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a stop structure configured to limit movements of the tiltable structure with respect to the actuation structure along a planar direction parallel to the tiltable plane and perpendicular 15to the at least one rotation axis, during operation, the stop structure including at least a first planar stop element formed between the first driving arm and the tiltable structure and a second planar stop element formed between the second driving arm and the tiltable structure as taught by Hill to the light module as disclosed by VAN LIEROP to form asymmetrical ranges for the device (Hill; [0033]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) in view of Hill (US 2002/0118472 A1) and further in view of Rothaar et al. (US 2013/0120819 A1; Rothaar).
As of claim 13, VAN LIEROP teaches a micro-electro-mechanical device [fig 1B], comprising: a fixed structure 17 (mirror frame) [fig 1B] [0053] having a cavity 20 (mirror recess) ) [fig 1B] [0053]; 5a tiltable structure 12 (MEMS mirror) [fig 1B] [0043] elastically suspended over the cavity 20 [Fig 1B], said tiltable structure 12 [Fig 1B] having a main extension in a tiltable plane (shown with circles in fig. 1B below) and configured to be rotatable about at least one rotation axis 13 [fig 1B] parallel to the tiltable plane [fig 1B]; a piezoelectric actuation structure 40 [fig 1B] [0063] including at least a first driving arm 34 [fig 1B] and a second driving arm 34 [fig 1B], the first and second driving arms 34 [fig 1B] carrying respective piezoelectric material 10regions (shown with circles in fig. 1B below) and extending on opposite sides of the at least one rotation axis 13 [fig 1B], the first and the second driving arms 34 [fig 1B] being rigidly coupled to the fixed structure 17 [fig 1B] and being elastically coupled to the tiltable structure (via support beams 18) [fig 1B]. 

    PNG
    media_image1.png
    639
    741
    media_image1.png
    Greyscale

VAN LIEROP does not teach a stop structure configured to limit movements of the tiltable structure with respect to the actuation structure along a planar direction parallel to the tiltable plane and perpendicular 15to the at least one rotation axis, during operation, the stop structure including at least a first planar stop element formed between the first driving arm and the tiltable structure and a second planar stop element formed between the second driving arm and the tiltable structure.
Hill teaches a MEMS apparatus [fig 1] having a stop structure 111(tilt stop) [fig 2] [0026] configured to limit movements of the tiltable structure 124, 124’ (flexible beams) [fig 3] with respect to the actuation structure 123 (mirror) [fig 3] [0035] along a planar direction parallel to the tiltable plane 110 [fig 3] and perpendicular [fig 2] 15to the at least one rotation axis121 [fig 3], during operation, the stop structure 111 [fig 2] including at least a first planar stop element 110 (substrate) [fig 2] formed between the first driving arm 122 [fig 2] and the tiltable structure 124 [fig 3] and a second planar stop 110 (substrate) [fig 2] element formed between the second driving arm 122 [fig 2] and the tiltable structure 124’ [fig 3]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a stop structure configured to limit movements of the tiltable structure with respect to the actuation structure along a planar direction parallel to the tiltable plane and perpendicular 15to the at least one rotation axis, during operation, the stop structure including at least a first planar stop element formed between the first driving arm and the tiltable structure and a second planar stop element formed between the second driving arm and the tiltable structure as taught by Hill to the light module as disclosed by VAN LIEROP to form asymmetrical ranges for the device (Hill; [0033]).
VAN LIEROP in view of Hill teaches the invention as cited above except for a pico-projector apparatus for use in a portable electronic apparatus, comprising: a light source operable for generating a light beam as a function of an image to be generated; 5a micro-electro-mechanical device upon which the light beam impinges and a driving circuit configured to supply electrical driving signals for causing the rotation of the tiltable structure. 
Rothaar (an embodiment) teaches a pico-projector apparatus 100 [fig 1] for use in a portable electronic apparatus [0002], comprising: a light source operable 110 [fig 1] for generating a light beam 112 [fig 1] as a function of an image to be generated [0023]; 5a micro-electro-mechanical device 114 [fig 1] [0023] upon which the light beam impinges 112 [fig 1]and a driving circuit 130 [fig 1] configured to supply electrical driving signals [fig 1] for causing the rotation of the tiltable structure [0023].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a pico-projector apparatus for use in a portable electronic apparatus, comprising: a light source operable for generating a light beam as a function of an image to be generated; 5a micro-electro-mechanical device upon which the light beam impinges and a driving circuit configured to supply electrical driving signals for causing the rotation of the tiltable structure as taught by Rothaar to the light module as disclosed by VAN LIEROP in view of Hill to cause output beam to generate a raster scan on a projection surface (Rothaar; [0023]). 
As of claim 14, VAN LIEROP in view of Hill teaches the invention as cited above except for the portable electronic apparatus is a viewer for enhanced or virtual reality.
Rothaar (another embodiment) teaches the portable electronic apparatus 1501 [fig 18] is a viewer for virtual reality [0115].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the portable electronic apparatus is a viewer for virtual reality as taught by Rothaar to the light module as disclosed by VAN LIEROP in view of Hill to cause output beam to generate a raster scan on a projection surface (Rothaar; [0023]). 
Allowable Subject Matter
Claims 2-5, 11-12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) teaches a LIDAR scanning system 100 in accordance with one or more embodiments. The LIDAR scanning system 100 is an optical scanning device that includes a transmitter, including an illumination unit 10, a transmitter optics 11, and a one-dimensional (1D) microelectromechanical systems (MEMS) mirror 12, and a receiver, including a second optical component 14 and a photodetector detector array 15. The illumination unit 10 includes multiple light sources (e.g., laser diodes or light emitting diodes) that are linearly aligned in single bar formation and are configured to transmit light used for scanning an object. The light emitted by the light sources is typically infrared light although light with another wavelength might also be used. As can be seen in the embodiment of FIG. 1A, the shape of the light emitted by the light sources is spread in a direction perpendicular to the transmission direction to form a light beam with an oblong shape perpendicular to a transmission. The illumination light transmitted from the light sources are directed towards the transmitter optics 11 configured to focus each laser onto a one-dimensional MEMS mirror 12. The transmitter optics 11 may be, for example, a lens or a prism. When reflected by the MEMS mirror 12, the light from the light sources are aligned vertically to form for each emitted laser shot a one-dimensional vertical scanning line SL of infrared light or a vertical bar of infrared light. Each light source of the illumination unit 10 contributes to a different vertical region of the vertical scanning line SL. Thus, the light sources may be concurrently activated and concurrently deactivated to obtain a light pulse with multiple segments, where each segment corresponds to a respective light source, However, each vertical region or segment of the vertical scanning line SL may also be independently active or inactive by turning on or off a corresponding one of the light sources of the illumination unit 10. Thus, a partial or full vertical scanning line SL of light may be output from the system 100 into the field of view. VAN LIEROP does not anticipate or render obvious, alone or in combination, the first 20and the second driving arms are coupled to the fixed structure at a first coupling portion thereof and to the tiltable structure at a second coupling portion thereof; and wherein the tiltable structure has a first stop portion and each of the first and second driving arms has a respective second stop portion at the second coupling portion.
Claims 3-5 are allowed as being dependent on claim 2.
As of claim 11, the closest prior art VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) teaches a LIDAR scanning system 100 in accordance with one or more embodiments. The LIDAR scanning system 100 is an optical scanning device that includes a transmitter, including an illumination unit 10, a transmitter optics 11, and a one-dimensional (1D) microelectromechanical systems (MEMS) mirror 12, and a receiver, including a second optical component 14 and a photodetector detector array 15. The illumination unit 10 includes multiple light sources (e.g., laser diodes or light emitting diodes) that are linearly aligned in single bar formation and are configured to transmit light used for scanning an object. The light emitted by the light sources is typically infrared light although light with another wavelength might also be used. As can be seen in the embodiment of FIG. 1A, the shape of the light emitted by the light sources is spread in a direction perpendicular to the transmission direction to form a light beam with an oblong shape perpendicular to a transmission. The illumination light transmitted from the light sources are directed towards the transmitter optics 11 configured to focus each laser onto a one-dimensional MEMS mirror 12. The transmitter optics 11 may be, for example, a lens or a prism. When reflected by the MEMS mirror 12, the light from the light sources are aligned vertically to form for each emitted laser shot a one-dimensional vertical scanning line SL of infrared light or a vertical bar of infrared light. Each light source of the illumination unit 10 contributes to a different vertical region of the vertical scanning line SL. Thus, the light sources may be concurrently activated and concurrently deactivated to obtain a light pulse with multiple segments, where each segment corresponds to a respective light source, However, each vertical region or segment of the vertical scanning line SL may also be independently active or inactive by turning on or off a corresponding one of the light sources of the illumination unit 10. Thus, a partial or full vertical scanning line SL of light may be output from the system 100 into the field of view. VAN LIEROP does not anticipate or render obvious, alone or in combination, the stop structure further comprises at least one fifth vertical stop element formed between the first driving arm and the fixed structure and a sixth vertical stop element formed between the second driving arm and the fixed structure, the fifth and sixth vertical stop elements configured to limit movement of the tiltable structure along a vertical direction perpendicular 20to the tiltable plane away from the cavity.
Claim 12 is allowed as being dependent on claim 11.
As of claim 15, the closest prior art VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) teaches a LIDAR scanning system 100 in accordance with one or more embodiments. The LIDAR scanning system 100 is an optical scanning device that includes a transmitter, including an illumination unit 10, a transmitter optics 11, and a one-dimensional (1D) microelectromechanical systems (MEMS) mirror 12, and a receiver, including a second optical component 14 and a photodetector detector array 15. The illumination unit 10 includes multiple light sources (e.g., laser diodes or light emitting diodes) that are linearly aligned in single bar formation and are configured to transmit light used for scanning an object. The light emitted by the light sources is typically infrared light although light with another wavelength might also be used. As can be seen in the embodiment of FIG. 1A, the shape of the light emitted by the light sources is spread in a direction perpendicular to the transmission direction to form a light beam with an oblong shape perpendicular to a transmission. The illumination light transmitted from the light sources are directed towards the transmitter optics 11 configured to focus each laser onto a one-dimensional MEMS mirror 12. The transmitter optics 11 may be, for example, a lens or a prism. When reflected by the MEMS mirror 12, the light from the light sources are aligned vertically to form for each emitted laser shot a one-dimensional vertical scanning line SL of infrared light or a vertical bar of infrared light. Each light source of the illumination unit 10 contributes to a different vertical region of the vertical scanning line SL. Thus, the light sources may be concurrently activated and concurrently deactivated to obtain a light pulse with multiple segments, where each segment corresponds to a respective light source, However, each vertical region or segment of the vertical scanning line SL may also be independently active or inactive by turning on or off a corresponding one of the light sources of the illumination unit 10. Thus, a partial or full vertical scanning line SL of light may be output from the system 100 into the field of view. VAN LIEROP does not anticipate or render obvious, alone or in combination, the first and second planar stop elements each comprise a projection and an abutment surface, the projection of each planar stop element being rigid with a stop portion chosen between the first and the second stop portions, and the abutment surface of each planar stop element being rigid 15with another stop portion, the projection and the abutment surface facing and extending transverse to the planar direction.
Claims 16-18 are allowed as being dependent on claim 15.
Claims 6-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 6, the closest prior art VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) teaches a LIDAR scanning system 100 in accordance with one or more embodiments. The LIDAR scanning system 100 is an optical scanning device that includes a transmitter, including an illumination unit 10, a transmitter optics 11, and a one-dimensional (1D) microelectromechanical systems (MEMS) mirror 12, and a receiver, including a second optical component 14 and a photodetector detector array 15. The illumination unit 10 includes multiple light sources (e.g., laser diodes or light emitting diodes) that are linearly aligned in single bar formation and are configured to transmit light used for scanning an object. The light emitted by the light sources is typically infrared light although light with another wavelength might also be used. As can be seen in the embodiment of FIG. 1A, the shape of the light emitted by the light sources is spread in a direction perpendicular to the transmission direction to form a light beam with an oblong shape perpendicular to a transmission. The illumination light transmitted from the light sources are directed towards the transmitter optics 11 configured to focus each laser onto a one-dimensional MEMS mirror 12. The transmitter optics 11 may be, for example, a lens or a prism. When reflected by the MEMS mirror 12, the light from the light sources are aligned vertically to form for each emitted laser shot a one-dimensional vertical scanning line SL of infrared light or a vertical bar of infrared light. Each light source of the illumination unit 10 contributes to a different vertical region of the vertical scanning line SL. Thus, the light sources may be concurrently activated and concurrently deactivated to obtain a light pulse with multiple segments, where each segment corresponds to a respective light source, However, each vertical region or segment of the vertical scanning line SL may also be independently active or inactive by turning on or off a corresponding one of the light sources of the illumination unit 10. Thus, a partial or full vertical scanning line SL of light may be output from the system 100 into the field of view. VAN LIEROP does not anticipate or render obvious, alone or in combination, a third and a fourth driving arm arranged on a side opposite to the at least one rotation axis and symmetrically, respectively, to the first and the second driving arms with respect to the -24-Customer No. 117381Attorney Docket No. 50650-01340 planar direction of the tiltable plane; wherein the third and fourth driving arms carry respective piezoelectric material regions and are elastically coupled to the tiltable structure on opposite sides of the rotation axis by respective elastic decoupling elements; and wherein the stop structure further comprises a third planar stop element formed between the third driving 5arm and the tiltable structure and a fourth planar stop element formed between the fourth driving arm and the tiltable structure.
Claim 10 is allowed as being dependent on claim 6.
As of claim 7, the closest prior art VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) teaches a LIDAR scanning system 100 in accordance with one or more embodiments. The LIDAR scanning system 100 is an optical scanning device that includes a transmitter, including an illumination unit 10, a transmitter optics 11, and a one-dimensional (1D) microelectromechanical systems (MEMS) mirror 12, and a receiver, including a second optical component 14 and a photodetector detector array 15. The illumination unit 10 includes multiple light sources (e.g., laser diodes or light emitting diodes) that are linearly aligned in single bar formation and are configured to transmit light used for scanning an object. The light emitted by the light sources is typically infrared light although light with another wavelength might also be used. As can be seen in the embodiment of FIG. 1A, the shape of the light emitted by the light sources is spread in a direction perpendicular to the transmission direction to form a light beam with an oblong shape perpendicular to a transmission. The illumination light transmitted from the light sources are directed towards the transmitter optics 11 configured to focus each laser onto a one-dimensional MEMS mirror 12. The transmitter optics 11 may be, for example, a lens or a prism. When reflected by the MEMS mirror 12, the light from the light sources are aligned vertically to form for each emitted laser shot a one-dimensional vertical scanning line SL of infrared light or a vertical bar of infrared light. Each light source of the illumination unit 10 contributes to a different vertical region of the vertical scanning line SL. Thus, the light sources may be concurrently activated and concurrently deactivated to obtain a light pulse with multiple segments, where each segment corresponds to a respective light source, However, each vertical region or segment of the vertical scanning line SL may also be independently active or inactive by turning on or off a corresponding one of the light sources of the illumination unit 10. Thus, a partial or full vertical scanning line SL of light may be output from the system 100 into the field of view. VAN LIEROP does not anticipate or render obvious, alone or in combination, at least one first vertical stop element formed between the first 10driving arm and the fixed structure and a second vertical stop element formed between the second driving arm and the fixed structure, the first and the second vertical stop elements being configured to limit movements of the tiltable structure along a vertical direction perpendicular to the tiltable plane and directed toward the cavity.
Claims 8-9 are allowed as being dependent on claim 7.
As of claim 19, the closest prior art VAN LIEROP et al. (US 2020/0132981 A1; VAN LIEROP) teaches a LIDAR scanning system 100 in accordance with one or more embodiments. The LIDAR scanning system 100 is an optical scanning device that includes a transmitter, including an illumination unit 10, a transmitter optics 11, and a one-dimensional (1D) microelectromechanical systems (MEMS) mirror 12, and a receiver, including a second optical component 14 and a photodetector detector array 15. The illumination unit 10 includes multiple light sources (e.g., laser diodes or light emitting diodes) that are linearly aligned in single bar formation and are configured to transmit light used for scanning an object. The light emitted by the light sources is typically infrared light although light with another wavelength might also be used. As can be seen in the embodiment of FIG. 1A, the shape of the light emitted by the light sources is spread in a direction perpendicular to the transmission direction to form a light beam with an oblong shape perpendicular to a transmission. The illumination light transmitted from the light sources are directed towards the transmitter optics 11 configured to focus each laser onto a one-dimensional MEMS mirror 12. The transmitter optics 11 may be, for example, a lens or a prism. When reflected by the MEMS mirror 12, the light from the light sources are aligned vertically to form for each emitted laser shot a one-dimensional vertical scanning line SL of infrared light or a vertical bar of infrared light. Each light source of the illumination unit 10 contributes to a different vertical region of the vertical scanning line SL. Thus, the light sources may be concurrently activated and concurrently deactivated to obtain a light pulse with multiple segments, where each segment corresponds to a respective light source, However, each vertical region or segment of the vertical scanning line SL may also be independently active or inactive by turning on or off a corresponding one of the light sources of the illumination unit 10. Thus, a partial or full vertical scanning line SL of light may be output from the system 100 into the field of view. VAN LIEROP does not anticipate or render obvious, alone or in combination, the stop structure further comprises at least one first vertical stop element formed between the first driving arm 10and the fixed structure and a second vertical stop element formed between the second driving arm and the fixed structure, the first and the second vertical stop elements being configured to limit movements of the tiltable structure along a vertical direction perpendicular to the tiltable plane and directed toward the cavity.
Claim 20 is allowed as being dependent on claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art YAMADA (US 20180314059 A1) teaches an optical scanning device which includes a drive beam configured to support a mirror, and a drive source provided on the drive beam and configured to oscillate the mirror about a predetermined axis passing through the center of the light reflecting surface of the mirror. The drive beam includes multiple beams each extending in a direction perpendicular to the predetermined axis and one or more turn-back parts each connecting ends of adjacent beams, and has a zigzag shape as a whole. The multiple beams include a first beam, a second beam adjacent to the first beam, and a third beam adjacent to the second beam, the one or more turn-back parts include a first turn-back part connecting the first and second beams and a second turn-back part connecting the second and third beams, and the first and second turn-back parts are different in weight;
- Prior Art NAONO (US 20170205624 A1) teaches a piezoelectric actuator part which generates a driving force to rotate a mirror part about a rotation axis includes a first actuator part and a second actuator part having a both-end supported beam structure in which base end parts on both sides in an axial direction of the rotation axis are fixed. The first actuator part has a first electrode part and second electrode parts. The second actuator part has third electrode parts and a fourth electrode part. The arrangement of the each electrode part constituting an upper electrode corresponds to a stress distribution of principal stresses in a piezoelectric body during resonance mode vibration, and a piezoelectric portion corresponding to positions of the first electrode part and the third electrode parts and a piezoelectric portion corresponding to positions of the second electrode parts and the fourth electrode part generate stresses in opposite directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882